United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-1992
                                    ___________

Oscar C. Jefferson,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Kenneth S. Apfel, Commissioner          *
of Social Security,*                    * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                    ___________

                          Submitted: March 26, 1998
                              Filed: March 30, 1998
                                   ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                            ___________

PER CURIAM.

     Oscar C. Jefferson, a minor, appeals the district court’s1 decision granting
summary judgment to the Commissioner and affirming the Commissioner’s decision to



      *
       Kenneth S. Apfel has been appointed to serve as Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rules of Appellate
Procedure 43(c).
      1
       The Honorable Richard H. Kyle, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Franklin L.
Noel, United States Magistrate Judge for the District of Minnesota.
deny Oscar child&s Supplemental Security Income. After carefully reviewing the record
and the parties& submissions, we conclude that substantial evidence on the record as a
whole supports the Commissioner&s decision. Accordingly, we affirm the judgment of
the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-